        Case 2:17-cv-01869-EFB Document 51 Filed 07/31/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    LAFONZO R. TURNER,                               No. 2:17-cv-1869-EFB P
11                        Plaintiff,
12            v.                                       ORDER
13    S. BYER,
14                        Defendant.
15

16           Plaintiff is a state prisoner proceeding in this action brought under 42 U.S.C. § 1983. On

17   May 13, 2020 the court appointed counsel for him for the limited purpose of responding to

18   defendant’s pending motion to dismiss. ECF No. 49. Prior to that appointment, however,

19   plaintiff had filed an opposition to defendant’s motion with aid from a fellow inmate. ECF No.

20   43. In light of the current appointment of counsel (which plaintiff himself request, see ECF No.

21   39), the court will strike that opposition.

22           Accordingly, it is ORDERED that the Clerk of Court shall strike the opposition at ECF

23   No. 43 from the docket.

24   DATED: July 31, 2020.

25

26

27

28
